


110 HR 2064 IH: Compassionate Care for Servicewomen

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2064
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Michaud (for
			 himself, Mr. Ryan of Ohio,
			 Mrs. Davis of California,
			 Ms. Harman,
			 Ms. Loretta Sanchez of California, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require
		  emergency contraception to be available at all military health care treatment
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Care for Servicewomen
			 Act.
		2.Requirement to make
			 available emergency contraception at all military health care treatment
			 facilitiesSection 1074g(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(9)(A)Emergency contraception
				shall be included on the basic core formulary of the uniform formulary,
				notwithstanding any provision of law or regulation requiring that only drugs
				ordered or prescribed by a physician (or other authorized provider) may be
				included in the uniform formulary.
					(B)Nothing in subparagraph (A) may be
				construed to require emergency contraception to be covered under the pharmacy
				benefits program.
					(C)Notwithstanding paragraph (4), prior
				authorization shall not be required for emergency contraception. Nothing in the
				preceding sentence may be construed as waiving any provision of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or any other provision of
				law administered by the Food and Drug Administration, including rules and
				orders of such Administration in effect at any time under such Act or other
				provisions of law.
					(D)In this paragraph, the term
				emergency contraception means a drug, drug regimen, or device
				that is—
						(i)approved by the Food and Drug
				Administration to prevent pregnancy; and
						(ii)used
				postcoitally.
						.
		
